Citation Nr: 0900905	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-39 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a prostate 
disorder.

4.  Entitlement to an effective date earlier than October 29, 
2007, for the grant of service connection for a skin 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and December 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The veteran's substantive appeal, in regard to the issues of 
hypertension and prostate disorder, was received in August 
2008.  The veteran made reference to several other conditions 
at that time, to include chronic pain problems, post-
traumatic stress disorder (PTSD), and sleep deprivation.  The 
veteran also said he was "appealing for 100% service 
connected compensation."

It is not clear from the veteran's submission that he is 
seeking entitlement to service connection for the three 
disorders, or that he is seeking entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU).  The veteran should be contacted and asked to clarify 
if he is seeking service connection for any additional 
specific disorder.  He should also be contacted and asked if 
he is seeking entitlement to a TDIU rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The veteran is seeking entitlement to service connection for 
diabetes mellitus as a result of alleged exposure to 
herbicides, specifically Agent Orange, while stationed in 
Korea from 1967 to 1968.  He is also seeking service 
connection for hypertension and an undefined disorder 
involving his prostate.

The veteran served in Korea from May 1967 to June 1968.  
According to the veteran's DA Form 20, his first assignment 
was with the 177th Replacement Company from May 1967 to 
December 1967.  He was later assigned to the 19th Aviation 
Company from December 1967 to June 1968.  He testified at a 
hearing at the RO in October 2007, and submitted written 
statements, that he drove his company commander to various 
locations in Korea while assigned to the 177th.  This 
included a number of trips to the Demilitarized Zone (DMZ).  
He also testified in October 2007, that he did not travel to 
the DMZ in his assignment with the 19th Aviation Company.  
(Transcript p. 4).  He was less sure of that fact at his 
Travel Board hearing in November 2008.

The Board notes that the dates of assignment reflected on the 
DA Form 20 are inconsistent with copies of Special Orders 
contained in the veteran's personnel records.  Specifically, 
Special Orders Number 112, dated in April 1967, provided for 
the veteran's assignment to the 177th Replacement Company.  
Special Orders Number 140, dated May 29, 1967, reflect his 
assignment as a permanent party of the 177th Replacement 
Company.  Finally, Special Orders Number 175, dated August 7, 
1967, provided for the veteran's transfer to the 19th 
Aviation Company with a reporting date of August 4, 1967.  
Thus, tracking the veteran's assignments by his orders shows 
him with the 19th Aviation Company in August 1967 instead of 
December 1967.  

The veteran's service treatment records (STRs) support the 
history of assignments as noted in the Special Orders.  There 
are forms, DA Form 2658, Health Record - Abstract of Service, 
that contain entries denoting the location of the veteran's 
assignments and servicing medical and dental activity.  Both 
forms show the veteran as being assigned to the 19th Aviation 
Company from August 4, 1967.  

A copy of the morning reports from the 177th Replacement 
Company and the 19th Aviation Company for the first week in 
August 1967 as well as a week before and including December 
20, 1967, should be obtained to determine the veteran's 
actual transfer date.  At this point, the more credible 
evidence points to the veteran being with the 19th Aviation 
Company from August 1967.  

Pertinent provisions of the VA Adjudication Manual (Manual) 
set forth procedures that VA must follow to verify herbicide 
exposure in locations other than the Republic of Vietnam, to 
include along the DMZ in Korea.  The Manual notes that 
herbicides were used along the DMZ between May 1968 and July 
1969.  Specifically, the Manual provides that the following 
development should be performed in cases involving alleged 
exposure outside of Vietnam:

a)  Ask the veteran for the approximate dates, 
location, and nature of the alleged exposure.

	b)  Furnish the veteran's description of exposure 
to Compensation and Pension (C&P) service via e-
mail at VAVBAWAS/CO/211/AgentOrange and request a 
review of the Department of Defense's inventory 
of herbicide operations to determine whether 
herbicides were used as alleged.

c)  If C&P Service review does not confirm that 
herbicides were used as alleged, submit a request 
to The United States Joint Services Records 
Research Center (JSRRC) for verification of 
exposure to herbicides.

See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
paragraph 10(m).

Although the veteran initially was emphatic that he did not 
travel to the DMZ in Korea during his second assignment, the 
above development must be conducted regarding his two units 
to ensure the application of due process.  Also, evidence 
should be requested to determine if the veteran's statements 
of being required to drive to the DMZ can be corroborated.  
Finally, the veteran must be asked to state if he made trips 
to the DMZ while assigned to the 19th Aviation Company, and, 
if so, under what circumstances.

In regard to the veteran's claim for entitlement to an 
effective date earlier than October 29, 2007, for the grant 
of service connection for acne, the Board notes that the 
veteran submitted a claim for entitlement to service 
connection for an "infectious skin disorder" that was 
received on June 13, 1980.  The veteran provided an address 
in San Francisco, California, with his claim.  

The Board notes that the veteran's claims folder was 
transferred to the RO in San Francisco from the RO in Los 
Angeles, California, in July 1980.  The claims folder was 
previously transferred to Los Angeles from the RO in 
Nashville in September 1979.  Thus the above claim was 
processed by the RO in San Francisco.  

The RO initially wrote to the veteran, enclosing a VA Form 
21-526, Veteran's Application for Compensation or Pension, 
and asked that he complete the portions that were highlighted 
on July 24, 1980.  The RO wrote to the veteran for a second 
time on July 25, 1980.  The veteran was requested to provide 
additional information in support of his claim, to include 
information on treatment since service.  A copy of a 
treatment record from the University of California San 
Francisco Hospitals and Clinics (UCSF), dated in June 1980, 
was date stamped as received at the RO in October 1980.  This 
facility was identified by the veteran on his VA Form 21-526.  
As there is no cover letter or statement from the veteran or 
the facility, it is not clear how the record was transmitted 
to the RO.  

The RO next wrote to the veteran, in September 1980 to inform 
him that a physical examination was to be scheduled.  The 
record shows that the September 1980 letter was "returned to 
sender" and the veteran failed to report for an examination 
in November 1980.  There is no evidence of any further action 
on the veteran's claim, to include notice of a denial for 
failure to report for the examination.  

The next evidence of record is a request for information to 
the RO from the VA medical center (VAMC) in Memphis, 
Tennessee, dated in November 1981.  The VA Form 10-7131, 
Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action, contained an address 
for the veteran in Memphis.  The Board notes that this 
address was of record and had been used by the veteran since 
at least September 1969, except for a brief time when he was 
in California.  

As the veteran was now located in Memphis, his claims folder 
was transferred from the RO in San Francisco to the RO in 
Nashville in December 1981.  

The veteran submitted a claim for service connection for 
hearing loss and a cardiovascular disorder in December 1981.  
He added a claim for nervous and gastrointestinal disorders 
in January 1982.  The claims were denied in February 1982.  
Notice of the denial was provided in March 1982.  There was 
no mention of the veteran's previous claim for service 
connection for a skin disorder.  

The veteran originally sought entitlement to service 
connection for chloracne when he submitted a claim in June 
2004.  He believed his skin condition to be chloracne and 
that it was the result of exposure to Agent Orange in Korea.  
The Decision Review Officer (DRO), that conducted the 
veteran's hearing in October 2007, explained the provisions 
for establishing service connection for chloracne, 
specifically how it had to manifest itself to a compensable 
degree within one year of the last exposure.  The veteran 
amended his claim for service connection after the hearing.  
He withdrew his claim for service connection for chloracne 
and sought service connection for acne/dermatitis/verruca 
vulgaris.  The withdrawal and claim were received at the RO 
on October 29, 2007.  The RO granted service connection for 
acne in December 2007.  A 30 percent award was also granted.  
The effective date for both was established as of October 29, 
2007.  The RO determined that this was the date of claim for 
the veteran.  

The veteran disagreed with the effective date for service 
connection.  He also submitted a statement wherein he sought 
an effective date back to 1996 without providing any further 
explanation.  The RO denied the veteran's claim for an 
earlier effective date.  The basis of the denial was that the 
date of claim was October 29, 2007, and that there was no 
other, earlier, claim of record.

The RO did not address the claim from June 1980 and whether 
the claim was denied because the veteran failed to report for 
his examination, or whether the RO considered the claim 
abandoned at that time because the veteran failed to report 
for the examination and did not contact the RO.  Further, 
because the RO has not looked to the June 1980 claim and 
determined its status, the question of whether there is a 
pending claim still outstanding, or whether the December 2007 
rating decision adjudicated any potential outstanding claim 
remains.  See Ingram v. Nicholson, 21 Vet. App. 232, 241 
(2007) (A pending claim can be addressed when a subsequent 
claim for the same disability is explicitly adjudicated).  
The Board cannot address these questions in the first 
instance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the veteran 
that are not already of record.  

2.  The veteran should also be contacted 
and advised that he can submit 
corroborating evidence of his presence in 
the DMZ in Korea at any time during his 
service in Korea.  This could include 
statements from others stationed with him 
at the time, or other individuals that 
had personal knowledge of the veteran's 
duties requiring his presence in the DMZ.  
The veteran should also be asked if his 
driving duties with the 177th Replacement 
Company involved convoys to deliver 
supplies or were limited to driving his 
company commander.  He should also be 
asked to identify the company commander 
by name if possible.  Finally, the 
veteran should be asked to clarify if he 
is claiming any visits to the DMZ while 
assigned to the 19th Aviation Company.  
If so, he must provide specific 
information to allow for evidence 
development.  

3.  The RO should contact the appropriate 
agency to determine if the veteran's 
unit, 177th Replacement Company, 
routinely transported supplies to or 
throughout the DMZ during the veteran's 
period of assignment to the unit.

The RO also must request morning reports 
for the first week in August 1967 for 
both the 177th Replacement Company and 
19th Aviation Company.  Further, morning 
reports for the week before, and to 
include December 20, 1967, must be 
requested for both units.

4.  The RO must comply with the 
evidentiary development noted in M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section 
C, paragraph 10.  This includes 
verification of the location of the 
veteran's units while he was assigned to 
Korea and any other development listed by 
the Manual.  

5.  Provide the veteran with the 
information obtained and give him an 
opportunity to respond.

6.  The RO must review the status of the 
veteran's claim for service connection 
for an infectious skin disorder from June 
1980.  The RO must make a determination 
of whether the claim was adjudicated.  If 
the claim was adjudicated, the RO must 
also determine if notice was provided to 
the veteran.  If the RO determines the 
claim was abandoned, a complete 
explanation must be provided to the 
veteran.  If the RO determines that the 
claim remained pending, for any reason, 
until the current claim of October 29, 
2007, consideration must be given to a 
possible effective date for service 
connection earlier than October 29, 2007.

7.  After undertaking any other 
development deemed appropriate the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran, and his 
representative, must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

